DETAILED ACTION
Claims 1-18 are pending in the Instant Application. 
Claims 1-18 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 12/15/2020, is a continuation of Application 14/881,778, filed 10/13/2015, now U.S. Patent #10,885,129, which claims priority from Provisional Application 62/090,093, filed 12/10/2014. 

Information Disclosure Statement
The information disclosure statement filed 15 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,885,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader than the patent and would encompass the subject matter. The claims are mapped as follows:
Application 17/122,906
U.S. Patent No. 10,885,129
Claim 1
Claim 1
Claim 2
Claim 7
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 12
Claim 7
Claim 10
Claim 8
Claim 17
Claim 9
Claim 15
Claim 10
Claim 16
Claim 13
Claim 19


Claims that are not specifically mentioned are rejected at least upon their dependency on a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification states in [0069] that:
“the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.”

Claim 13 recites “One or more computer-readable storage media” that can include signals as described in [0069]. Signals are considered non-statutory subject matter. Therefore claim 13 is rejected for being non-statutory subject matter. Claims 14-18 are rejected based on at least their dependency on a rejected claim. Please limit the subject matter to “non-transitory” subject matter to overcome this rejection.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable Cox, Jr (“Cox”), United States Patent No. 5,685,000.

As per claim 1, Cox discloses a method performed by one or more computers of an automated spoken dialog system, the method comprising: 
receiving, by the one or more computers and from a user device, a first request to perform a task ([Col 5, lines 1-10] wherein the user starts a task to install voice messaging, which is received by the computer is the service system in [Col 4, lines 12-32]), wherein the first request comprises user speech identifying the task ([Col 4, lines 12-32] wherein the system is voice activated (user speech)); 
in response to receiving the first request, generating, by the one or more computers, a frame associated with the task, wherein the frame specifies one or more types of values used to perform the task ([Col 2, lines 35-39] wherein database row is the frame that specifies the values required for a task); 
receiving, by the one or more computers and from the user device, a second request including a question that requests information, the second request comprising user speech identifying the question ([Col 5, lines 17-34] wherein the user asks “What are my choices?”); 
determining, by the one or more computers, that the second request is a request to obtain information inclusive of user data from the user device ([Col 5, lines 17-34] wherein the user utterance (user data from the user device) is used to obtain the appointments on Saturday); 
([Col 5, lines 14-34] wherein the system searches the system for open time slots); 
receiving, by the one or more computers, a response from the search engine that identifies one or more results, wherein the one or more results provide information inclusive of the user data from the user device that is responsive to the question ([Col 5, lines 14-34] wherein the search responds with 8 AM- 6 PM, which are options included in the data the user requested); 
determining, by the one or more computers, that one or more of the results provides at least one value corresponding to one or more of the types of values specified by the frame ([Col 5, lines 35-47] wherein the determination that the value is specified in the frame by adding it to the database as shown in [Fig. 6]); 
storing, by the one or more computers and in the frame associated with the task requested by the first request, the at least one value that was provided by the one or more of the results ([Col 5, lines 35-47] wherein the value is stored in the frame by the computer);  and 
using the stored value in the frame to carry out the task requested by the first request ([Col 5, lines 35-47] wherein the stored values are used by the technician to go to the confirmed appointment).  

As per claim 3, Cox discloses the method of claim 1, wherein the one or more types of values include at least one of: a date, a time, a location, a phone number, a user name, ([Fig. 5] wherein a person’s name and time are shown)).    

As per claim 4, Cox discloses the method of claim 1, wherein the task comprises: setting a reminder, scheduling a calendar event, providing information, or providing directions ([Col 4, lines 12-32] wherein a scheduling system is described i.e. scheduling a calendar event).    

As per claim 5, Cox discloses the method of claim 1, further comprising: 
obtaining information identifying a question template for the at least one value ([Col 2, lines 40-54] wherein layer 1 determines a question template to obtain a missing value from the required slow values (frame), and different key words trigger different template options); providing audio information identifying the question template ([Col 2, lines 40-54]  wherein generating a supplemental utterance in an attempt to elicit further information i.e. providing audio identifying a question); and receiving a confirmation of the at least one term, the confirmation comprising user speech ([Col 7, lines 27-37] wherein the user can confirm the time (one term) with speech ).  

As per claim 7, Cox discloses a system comprising: 
one or more computers and one or more storage devices storing instructions that are operable ([Col 2, lines 27-34] wherein a computer database is described), when executed by the one or more computers, to cause the one or more computers to 

As per claim 9, claim 9 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 10, claim 10 is a system that performs the method of claim 4 and is rejected for the same rationale and reasoning.

As per claim 11, claim 11 is a system that performs the method of claim 5 and is rejected for the same rationale and reasoning.

As per claim 13, claim 13 is a product that performs the method of claim 1 and is rejected for the same rational and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 3 and is rejected for the same rational and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 4 and is rejected for the same rational and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 5 and is rejected for the same rational and reasoning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Martin et al. (“Martin”), United States Patent Application Publication No. 2004/0088285. 

As per claim 2, Cox discloses the method of claim 1, but does not disclose wherein receiving the response comprises receiving, from the search engine, the response identifying information comprising respective terms related to a respective question of two or more questions, each question including a different meaning of one or more terms in the question and wherein the method further comprises: providing a disambiguation question to the user device, wherein the disambiguation question comprises audio information identifying the different meanings; and 18Attorney Docket No. ZS202-21340 receiving a response comprising user speech identifying a selection of a particular meaning.  However, Martin teaches wherein receiving the response comprises receiving, from the search engine, the response identifying information comprising respective terms related to a respective question of two or more questions, each question including a different meaning of one or more terms in the question ([0092] wherein the question is, “is it the location on Main?” Or “is it the location on Elm?” wherein the different meaning is the different store location) and wherein the method further comprises: providing a disambiguation question to the user device, wherein the disambiguation question comprises audio information identifying the different meanings ([0095] wherein the user is asked to disambiguate between two choices) and 18Attorney Docket No. ZS202-21340 receiving a response comprising user speech identifying a selection of a particular meaning ([0095] wherein the user attempts to identify the appropriate record to the operator with speech). 
Cox disambiguates user input but does not do so using a search engine. One could apply the process in Martin to disambiguate instead of the process already in Cox to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the methods of disambiguating for requested information in Cox with the disambiguation method in Martin in order to narrow the users search to the requested information. 

As per claim 8, claim 8 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning.

As per claim 14, claim 14 is a product that performs the method of claim 2 and is rejected for the same rational and reasoning. 



Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Heck, United States Patent Application Publication No. 2009/0162824. 

As per claim 6, Cox discloses the method of claim 1, but does not disclose determining, by the one or more computers, that the one or more of the results provides at least one additional value corresponding to one or more of the types of values specified by the frame; determining confidence levels for the at least one value and the at least one additional value based on one or more rules; and selecting the at least one value based on the confidence levels. However, Heck teaches determining, by the one or more computers, that the one or more of the results provides at least one additional value corresponding to one or more of the types of values specified by the frame ([0068] wherein the features are the values in the frame and one or more results and additional values are received); determining confidence levels for the at least one value and the at least one additional value based on one or more rules ([0069] wherein the matching provides confidence levels for all the values); and selecting the at least one value based on the confidence levels ([0066]-[0071] wherein the values and the answers are selected based on the confidence scores). 
Both Cox and Heck provide an automated computer response system. One could apply the confidence levels from Heck with the system in Cox to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining values for the frame in Cox 

As per claim 12, claim 12 is a system that performs the method of claim 6 and is rejected for the same rationale and reasoning.

As per claim 18, claim 18 is a product that performs the method of claim 6 and is rejected for the same rational and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168